Citation Nr: 0528281	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to April 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the claim.

This case was previously before the Board in April 2004, at 
which time it was remanded for additional development.  As an 
initial matter, the Board finds that the remand directives 
have been substantially complied with, at least to the extent 
possible based upon the cooperation of the veteran.  
Therefore, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed to the extent possible based upon the cooperation 
of the veteran.

2.  The record reflects that the veteran served on active 
duty for more than 90 days during a period of war.

3.  The record reflects that the veteran has multiple medical 
disorders.  However, the medical evidence reflects that only 
the following disabilities would warrant compensable ratings 
under the VA rating schedule: asthma, which it appears would 
warrant a 30 percent rating; as well as cold injury residuals 
to both feet, disabilities of both knees, hypertension, a 
personality disorder, and a low back disorder, all of which 
would warrant a 10 percent rating.  This results in a 
combined rating of 70 percent.

4.  The record does not otherwise reflect that the veteran is 
unable to obtain and/or maintain substantially gainful 
employment due to his medical disabilities.




CONCLUSION OF LAW

The criteria for a permanent and total rating for pension 
purposes are not met.  38 U.S.C.A. §§ 1155, 1502, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.301, 3.321, 3.326, 3.340, 3.342, 3.655, 4.1, 4.15, 4.17, 
4.25, 4.31, 4.71, 4.71a, 4.97, 4.104 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in March and July 2001, which was 
clearly before the June 2002 rating decision which is the 
subject of this appeal.  Taken together, this correspondence 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence that was relevant to the case.  Although it does not 
appear this correspondence specifically identified the 
pension issue, they do reflect that the veteran was apprised 
of VA's duties to assist and notify under the VCAA.  
Therefore, the Board finds that this correspondence complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  Moreover, similar 
correspondence was sent to the veteran in January 2003, June 
2004, and December 2004, which did refer to the issue on 
appeal, and provided a summary of the criteria necessary for 
nonservice-connected pension benefits.  

Further, the veteran has been provided with a copy of the 
appealed rating decision, the October 2002 Statement of the 
Case (SOC), as well as multiple Supplemental Statements of 
the Case (SSOCs), which provided him with notice of the law 
and governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claim.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

With respect to the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim,.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  In pertinent part, the 
Board notes that it does not appear that the veteran 
responded to the RO's request for additional evidence and 
information contained in the June and December 2004 
correspondence, to include specific information regarding his 
employment history and income as mandated by the April 2004 
remand directives.  

Further, he has been accorded several examinations in 
conjunction with this case.  The April 2004 remand directives 
specified that the veteran was to be accorded another 
examination to evaluate his asthma, and such an examination 
was scheduled at least twice, but the veteran failed to 
appear.  The veteran's representative asserted in an August 
2005 statement that the veteran had canceled his examination, 
and was waiting to be rescheduled per his request.  However, 
no such request is shown by the record to have been submitted 
prior to the scheduled VA medical examinations, nor does the 
record specify the veteran's reason for purportedly canceling 
his examinations.  Consequently, the Board finds that no good 
cause has been shown for the veteran's failure to appear for 
this examination, and, as such, a new examination is not 
warranted based upon the facts of this case.  See 38 C.F.R. 
§§ 3.326, 3.655.  Accordingly, the Board finds that the duty 
to assist has been satisfied to extent possible based upon 
the cooperation of the veteran.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (The duty to assist is not a "one-
way street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that he is 
unable to obtain and/or maintain substantially gainful 
employment due to his multiple medical conditions.  On VA 
Forms 21-526 (Application for Compensation or Pension) 
submitted in January 2001 and June 2002 he indicated that he 
was unemployed, and that his highest level of education 
completed was the 3rd year of high school.  However, he did 
not identify the date he last worked, nor did he provide 
information regarding his employment history to include the 
type of work he did before he became unemployed.  Although he 
subsequently indicated that he last worked in 2001 as a tree 
surgeon, having attained the position of supervisor, he did 
not provide information regarding the length of time he 
worked, his prior earnings, his net worth, or whether he 
received any type of retirement or disability benefits from 
any source.  Such information was requested by the June and 
December 2004 correspondence, but, as noted above, the 
veteran did not respond.

The evidence on file reflects that various medical records 
were obtained in conjunction with this case, and that the 
veteran was accorded both a VA general medical examination 
and a mental disorders examination in April 2003.  He was 
also accorded a VA joints examination in May 2003.  Among 
other things, these records reflect treatment and/or 
evaluation of multiple medical conditions, including 
hypertension, joint problems, and psychiatric problems.  The 
specific disabilities noted by the RO in adjudicating this 
claim were frostbite, bilateral feet; bilateral knee 
disorders; a low back disorder; bilateral hip disorders; 
bilateral shoulder disorders; and hypertension/high blood 
pressure.  In addition, the record indicates he has asthma.  
The Board also notes that claims of service connection for 
skin rash, diabetes, and post-traumatic stress disorder 
(PTSD), were denied because there was no medical evidence he 
had the claimed disabilities.

The outpatient treatment records reflect, in part, that 
evaluation of the veteran's joints in January 2003 found that 
his shoulders, hips, knees, feet, and spine were all within 
normal limits.

At the April 2003 VA general medical examination, the veteran 
was found to be a very poor historian, and reported the 
following health issues: hypertension, asthma, as well as 
multiple musculoskeletal complaints with a report of 
rheumatoid arthritis and depression.  He indicated that he 
had been on medication for his hypertension since he was 33 
years of age, and that his asthma was also diagnosed at that 
time.  Further, he reported that he was held in the Emergency 
Room a month earlier due to elevated blood pressure, but was 
not admitted at that point in time.  He denied any history of 
Emergency Room visits regarding his asthma in the past 12 
months or any history of hospitalization with the exception 
of one Emergency Room visit for which he was diagnosed with 
pneumonia.  Regarding medication, he reported that his asthma 
was currently controlled with Advair and Combivent, while his 
hypertension was currently managed with Hytrin and felodine.  
He denied any known coronary artery disease, although it was 
noted he had a history of 2 cardiac catheterization which 
were reported as normal, the last occurring 3 to 4 years ago.  
Moreover, he denied any known renal disorder or history of 
hypertensive eye disease.

On examination, the veteran was found to be well-developed, 
well-nourished, and in no acute distress.  His height was 6 
feet, weight 220 pounds - which was also his maximum weight 
in the last year - his pulse was 105 and regular, and blood 
pressure was 145/97.  His head was normocephalic, atraumatic, 
pupils equal, round, and reactive to light, extraocular 
movements were intact.  Undilated funduscopic examination was 
benign.  Oropharynx was clear with poor dentition.  His neck 
was found to be supple without any lymphadenopathy or 
thyromegaly.  His heart had regular rate and rhythm without 
murmurs, rubs, or gallops.  No jugular venous distention or 
carotid bruits noted.  Peripheral pulses were 2+ 
symmetrically.  There was no evidence of cardiac failure.  
Further, his lungs were clear to auscultation bilaterally.  
Abdomen was soft, nontender.  Moreover, his extremities were 
without clubbing, cyanosis, or edema.  Musculoskeletal 
examination was deferred.  Diagnoses following examination 
included hypertension as described above; asthma; numerous 
musculoskeletal complaints with reported history of 
rheumatoid arthritis, which was referred to be evaluated by 
separate examination; depression, which was also deferred for 
evaluation by a separate examiner; and a 35 plus year history 
of tobacco use for which the veteran reported he discontinued 
smoking 1 month ago.

Multiple X-rays were also taken of the veteran's joints in 
April 2003.  The lumbar spine X-ray was normal.  The 
bilateral hips X-ray revealed a mild narrowing of the 
cartilage spaces at both hips, more marked on the left.  No 
other abnormality was seen.  The bilateral knee X-rays 
revealed a small effusion in the right suprapatellar bursa, 
as well as mild narrowing of the medial compartments of both 
femorotibial joint spaces.  There were no other arthritic 
changes.  Further, no fractures or destructive lesions were 
seen.  Finally, X-rays of the right foot revealed mild 
degenerative changes of the forefoot, but no evidence of 
acute injury nor plain film evidence of radiopaque foreign 
body.

At the VA April 2003 VA mental disorders examination, the 
veteran reported that his primary complaint was noise.  
Specifically, when kids were yelling it made him very angry, 
and sometimes he thought he might hurt somebody because it 
bothered him so much.  It was noted that he had a 9-year-old 
son, and had to be very careful not to lose his temper with 
his son.  He was not seeing a psychiatrist or involved in any 
counseling.  Regarding history and background, he reported, 
in part, that he had 10 grades of education, that he had had 
average grade, and that he was too busy working as a 
sharecropper's son for extracurriculars, which is why he left 
school early.  He acknowledged having mild conduct problems, 
and that he was sent home for fighting.  He also admitted 
occasional alcohol abuse in high school.  Nevertheless, he 
denied being admitted to a psychiatric hospital, reported 
that his first mental health treatment was during service 
when he saw a psychiatrist several times during basic 
training, and that he was in Alcoholics Anonymous after he 
lost his driver's license several years ago.  He continued to 
drink beer, as well as an occasional pint of whiskey.  In 
addition, he reported that his last use of marijuana was 
about a month ago, and that his last use of cocaine was 6 
months ago.  However, the examiner suspected that the veteran 
was under-reporting his current level of alcohol and drug 
abuse.  Moreover, he had been arrested 15 or 20 times with 
numerous convictions on misdemeanors and simple assault, and 
had just got out of jail for 30 days on tickets.  He lived in 
a mobile home with his mother, brother, sister, and son.  He 
had been married once, been divorced for 17 years, and had 
fathered 5 children.  With respect to employment, he reported 
that his last job was in May 2001 for a tree company.  He 
reported that he was a tree surgeon, was promoted to foreman, 
but had frequent disagreements with the men he supervised.  
He was not receiving Social Security.  Finally, it was noted 
that, medically, he had problems with hypertension, arthritis 
in his knees and pain in other areas such as hips and legs.

On mental status examination, the veteran was found to be in 
good nutritional status, but in mild distress.  His hygiene 
was found to be poor, but his grooming was fair.  His facial 
expressions was noted as being tense.  Nevertheless, his 
appearance overall was normal, and he made good eye contact.  
It was noted that he carried a crutch with his right hand 
because of arthritis and joint problems.  His speech was 
found to be elevated in amount and rate, and decreased in 
volume although he did occasional speak quite loudly.  He was 
alert and oriented with a fair knowledge of current events.  
It was noted that he complained of memory problems, 
especially misplacing things around the house.  However, it 
was noted that he was able to register 3 words, and correctly 
repeat 4 but not 5 digits.  He did incorrectly perform a 
simple mental calculation, was unable to abstract a 
similarity, and his interpretation of a proverb was strange.  
He did correctly spell a word backwards.  Moreover, his 
judgment to a hypothetical was found to be good.  He recalled 
zero of 3 words after a brief distraction, and all 3 with 
prompting.  Further, his current IQ was estimated at average 
or below average.  He estimated that he slept 3 hours at 
night and occasionally during the day.  He also reported an 
increase in appetite because of medications, and also because 
he was trying to quit smoking and drinking.  He was not 
dieting.  Additionally, he describe his mood as "rough," 
his affect was full range but tense; thoughts were slowed; he 
had no formal goal orientation; and there was a possible 
looseness of thinking or vagueness.  He reported that his 
last suicidal thought was a few weeks ago when he thought of 
jumping in the lake, and that his last homicidal thought was 
this morning with his girlfriend when he yelled.  He further 
reported that quite often the police had to come out to his 
house when he had arguments with his sister, brother, or his 
girlfriend.  Finally, he reported he occasionally heard his 
mother's voice calling him when he was sitting in the yard.  
Realty testing was fair to poor.

Diagnostic impressions following examination were alcohol 
abuse or dependence; other substance abuse (cannabis and 
cocaine, tentative); and personality disorder, not otherwise 
specified (NOS).  His general medical conditions included 
pain condition for arthritis and skeletal condition in right 
lower extremity and hypertension.  Psychosocial and 
environment problems included financial stress, as well as 
conflict with family and significant other.  A global 
assessment of functioning (GAF) score of 60 was assigned.  It 
is noted that GAF scores of 51 to 60 reflect moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130); Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

At the May 2003 VA joints examination, the veteran reported, 
in part, that he worked as a tree salesman until 2001, and 
was now not working.  It was also noted that he had a history 
of rheumatoid arthritis diagnosed 2 years earlier.  He 
reported that he could walk approximately 200 yards before 
pain in his hips, low back, knees, and feet.  However, there 
was no specific pain with the exception of lateral side of 
his hips which was worse with lying on his side.  It was 
noted that he used Canadian crutches, and that he appeared 
antalgic when he came in, but he was not using steroids.  It 
was further noted that he had had workup by Rheumatology, and 
that the notes appeared to say that he has osteoarthritis.  
Nevertheless, X-rays taken at that time revealed no 
significant joint space narrowing or degeneration.  Further, 
FANA levels were normal and rheumatoid factor was negative.  
In addition, he did not state that he had radiating symptoms 
to his lower extremities.  He did report pain in his lateral 
hips when lying down, occasional swelling and stiffness of 
the knees, and that his feet swell.

Examination of the veteran's lumbar spine revealed 90 degrees 
forward flexion, 10 degrees extension, and 25 degrees lateral 
bending to the right and left.  Straight leg test was 
negative in the seated and supine position.  He was found to 
have a 5/5 mini motor testing in all major musculature of the 
bilateral lower extremities.  There was tenderness to 
palpation of the SI joint on the left with positive Fabere 
test, negative on the right.

Examination of the veteran's right hip showed 90 degrees of 
flexion, 20 degrees of extension, 45 degrees of abduction, 50 
degrees of external rotation, and 20 degrees of internal 
rotation without pain.  

Examination of the veteran's right knee revealed zero to 120 
degrees arch of motion.  Further, there was mild swelling 
without effusion.  There was also mild patellofemoral 
crepitus and apprehension.  In addition, he had pain with the 
terminal 5 degrees of flexion and extension to his range of 
motion.

Examination of the veteran's left knee revealed zero to 125 
degrees arch of motion, again with pain at the terminal 5 
degrees of flexion and extension.  He also had mild soft 
tissue swelling, but no effusion.  Moreover, he had mild 
patellofemoral crepitus and apprehension.

Examination of the veteran's lower extremities revealed 1 to 
2+ edema.  His right foot showed normal arch and 
architecture, with 20 degrees dorsiflexion and 45 degrees of 
plantar flexion.  The left foot was found to have edema to 
mid shin.  Further, there was normal arch and architecture, 
with 20 degrees dorsiflexion and 40 degrees of plantar 
flexion.  Neither foot had subtalar pain with rocking motion.

Based on the foregoing, the examiner concluded that there was 
no evidence of rheumatoid arthritis, and that previous 
radiographs of the veteran's knees revealed no degenerative 
arthrosis.  Moreover, the examiner stated that he found no 
objective evidence of marked loss of functional range of 
motion in the joints, with the exception of the veteran's 
knees which showed approximately 20 degrees decreased arch of 
motion from expected.  

Additional pertinent medical findings in the outpatient 
treatment records include the fact that the veteran is on 
medication for his hypertension.  Further, these records 
contain multiple blood pressure readings, including: 148/105 
in June 2001, 122/83 in October 2001, 159/98 in April 2002, 
129/82 in July 2002, 126/84 in August 2002, 143/87 in 
September 2002, 136/86 in January 2003, 166/96 in December 
2003, 129/85 and 147/89 in July 2004, and 139/80 in August 
2004.

The record also reflects that the veteran underwent a 
pulmonary function test in July 2004, the results of which 
show that after bronchodilator FEV-1 was 76.1 percent of 
predicted, and that FEV-1/FVC was 81 percent.  In addition, 
records dated in August 2004 reflect that his medications 
included use of an Albuterol/Ipratrop inhaler 2 puffs by 
mouth and 4 times a day.


Analysis.  Under 38 U.S.C.A. § 1521, pension is payable to a 
veteran who served for ninety days or more during a period of 
war and who is permanently and totally disabled due to 
disabilities that are not the result of the veteran's willful 
misconduct.  Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  See Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15.

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
First, the veteran must demonstrate that he or she has a 
lifetime impairment which makes it impossible for the 
"average person" to follow a substantially gainful occupation 
under the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  This "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 
3.340(a), 4.15.  It involves assigning schedular ratings to 
determine whether the veteran has a combined 100 percent 
schedular evaluation for pension purposes.  See 38 C.F.R. § 
4.25.  In determining the combined rating, non-service-
connected disabilities are evaluated under the same criteria 
as service-connected disabilities.  Permanent and total 
disability ratings for pension purposes also may be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).

Second, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him or her from securing and following 
substantially gainful employment.  38 U.S.C.A. 
§§ 1502, 1521(a); 38 C.F.R. § 4.17.  Under this analysis, if 
there is only one such disability, it must be rated at 60 
percent or more; and if there are two or more disabilities, 
there must be at least one disability rated at 40 percent or 
more, with a combined disability rating of at least 70 
percent, and the person is found to be unable to secure and 
follow substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17. 

Under 38 C.F.R. § 3.321(b)(2), a veteran who does not meet 
the percentage requirements for pension may still be granted 
the benefit following consideration of his disabilities in 
conjunction with age, occupational background, and other 
factors.

Initially, the Board notes that the period of war for the 
Vietnam Era is the period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period, and 
the period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  
Here, the veteran was served on active duty from May 1972 to 
April 1976.  Thus, he served for more than 90 days during a 
period of war.  Consequently, the Board must determine 
whether his various medical disorders warrant a permanent and 
total rating for pension purposes.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the adjudication that follows, the Board will only 
consider the factors as enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

With respect to the veteran's medical disorders, the Board 
notes, as an initial matter, that he is on medication for 
depression.  However, when he was actually accorded a VA 
mental disorders examination in April 2003, no acquired 
psychiatric disorder was diagnosed at that time.  The veteran 
was diagnosed with a personality disorder, which can be 
evaluated for nonservice-connected pension purposes.  As 
discussed above, the examiner found the veteran to be only 
mild to moderately impaired, but found that the problems 
primarily stemmed from his substance abuse problems.  In 
light of the evidence showing the veteran takes psychiatric 
medication, the Board finds that a 10 percent rating is 
warranted for the personality disorder.  With respect to the 
diagnosed alcohol and substance abuse disorders, the law 
precludes payment of pension benefits for such disorders.  
See 38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.301.  Thus, 
the effects of the veteran's substance abuse cannot be 
considered in determining whether a permanent and total 
rating is warranted for pension purposes.

Regarding the veteran's complaints of multiple joint 
problems, the Board notes that the May 2003 VA joints 
examiner concluded that there was no evidence of rheumatoid 
arthritis, and that previous radiographs of the veteran's 
knees revealed no degenerative arthrosis.  Thus, the Board 
will not evaluate these disabilities on the basis of 
arthritis.

The Board further notes that there is no objective medical 
evidence which supports a finding that he actually has a 
disability of either shoulder.  In fact, his shoulders were 
found to be within normal limits in January 2003, and there 
were no findings of any impairment on the May 2003 VA joints 
examination.  Thus, even if the Board were to consider him as 
having a bilateral shoulder disorder, there is no objective 
medical evidence which would warrant consideration of a 
compensable rating under any of the potentially applicable 
Diagnostic Codes for evaluating such disabilities.  Simply 
put, the required manifestations of ankylosis (Diagnostic 
Code 5200), limitation of motion (Diagnostic Code 5201), 
impairment of the humerus (Diagnostic Code 5202), and/or 
impairment of the clavicle or scapula (Diagnostic Code 5203) 
are not present.  Consequently, such disabilities would 
warrant no more than noncompensable evaluations.  See 
38 C.F.R. § 4.71a.

Similarly, the Board notes that there is no objective medical 
evidence of any impairment to the left hip.  As with the 
shoulders, the hips were found to be within normal limits in 
January 2003, and there were no findings of any left hip 
impairment on the May 2003 VA joints examination.  Granted, 
the May 2003 VA joints examination did indicate limitation of 
flexion of the right hip, in that he had flexion to 90 
degrees and normal flexion is to 125 degrees.  38 C.F.R. 
§ 4.71, Plate II.  However, even taking into consideration 
hip pain, the objective medical evidence does not show 
flexion limited to 45 degrees or less, which is necessary for 
a compensable rating under Diagnostic Code 5252.  Abduction 
is shown to be normal.  Moreover, there is no objective 
medical evidence that either hip has the requisite 
manifestations for consideration of the other potentially 
applicable Diagnostic Codes, including ankylosis (5250), 
limitation of extension (5251), impairment of the thigh 
(5253), flail joint (5254), nor impairment of the femur 
(5255).  Thus, as with the shoulders, even if the Board were 
to consider the veteran as having a bilateral hip disorder, 
neither hip would warrant a compensable rating.  See 
38 C.F.R. § 4.71a.

The Board acknowledges that the veteran has limitation of 
motion of both knees, as documented by the May 2003 VA joints 
examination.  Specifically, the right knee had zero to 120 
degrees arch of motion, while the left knee had zero to 125 
degrees arch of motion, and both knees were found to have 
pain at the terminal 5 degrees of flexion and extension.  The 
Board notes that full range of motion of the knee consists of 
zero degrees extension and 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II.  Further, the VA examiner commented that the 
knees were the only joints that exhibited evidence of marked 
loss of functional range of motion in that they showed 
approximately 20 degrees decreased arch of motion from 
expected.  However, limitation of extension to 5 degrees 
warrants a noncompensable rating under Diagnostic Code 5261.  
In order to have a compensable rating under this Code 
extension must be limited to 10 degrees or more, which is not 
supported by the record.  Moreover, even with pain, the 
record does not reflect he has flexion limited to 45 degrees 
or less, which is necessary for a compensable rating under 
Diagnostic Code 5260.  Consequently, the veteran would not be 
entitled to a compensable rating for either knee based upon 
limitation of motion.  See 38 C.F.R. § 4.71a.

The Board acknowledges that it does not appear the veteran 
was found to have recurrent subluxation and/or instability on 
the May 2003 VA joints examination.  However, he did report 
occasional swelling and stiffness of the knees, and the 
examiner found both knees to have mild swelling without 
effusion as well as mild patellofemoral crepitus and 
apprehension.  Taking into account the benefit of the doubt 
rule of 38 C.F.R. § 3.102, the Board finds that this warrants 
a 10 percent rating under Diagnostic Code 5257 based upon 
slight impairment of both knees.  The evidence does not 
warrant a rating in excess of 10 percent under this Code, as 
the record does not indicate moderate to severe recurrent 
subluxation and/or instability.  See 38 C.F.R. § 4.71a.

The Board further finds that none of the other potentially 
applicable Diagnostic Codes for evaluating disabilities of 
the knee are applicable in this Case.  Similar to the other 
disabilities mentioned above, the required manifestations of 
ankylosis (5256), dislocation or removal of semilunar 
cartilage (5258 and 5259), impairment of the tibia and/or 
fibular (5262), nor genu recurvatum (5263) are indicated by 
the competent medical evidence.  See 38 C.F.R. § 4.71a.

With respect to the veteran's cold injury residuals of both 
feet, the Board notes that there does appear to be evidence 
of arthralgia or other pain, numbness, or cold sensitivity, 
which warrants a 10 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  However, the evidence, including the 
May 2003 joints examination, does not show that there is also 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, or hyperhidrosis.  While X-rays of the 
right foot in April 2003 revealed mild degenerative changes 
of the forefoot, there was no evidence of acute injury nor 
plain film evidence of radiopaque foreign body.  Thus, he did 
not have X-ray abnormalities, such as osteoporosis, 
subarticular punched out lesions, and/or osteoarthritis, to 
warrant a rating in excess of 10 percent under Diagnostic 
Code 7122.

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.  As such, he 
is entitled to ratings of 10 percent for both feet.

Regarding the veteran's low back, the Board notes that the 
April 2003 X-rays found the lumbar spine to be normal.  As 
such, there is no evidence of intervertebral disc syndrome, 
and, accordingly, he is not entitled to an evaluation based 
upon this criteria.  With respect to the other potentially 
applicable Diagnostic Codes, the Board notes that the 
criteria for evaluating spine disabilities was substantially 
revised during the pendency of this appeal.  For example, 
effective September 26, 2003, a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness, is for 
application.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

The Board finds that the veteran would be entitled to no more 
than a 10 percent rating under either the "new" or the 
"old" criteria for evaluating spine disabilities.  

Under the "new" General Rating Formula for Diseases and 
Injuries of the Spine, in effect since September 26, 200, a 
10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

As noted above, the May 2003 VA joints examination showed 
forward flexion to 90 degrees, which is clearly greater than 
85 degrees.  Although the total combined range of motion 
noted on this examination was 150 degrees, the Board notes 
that there were no findings regarding right and left 
rotation.  Without such findings, the Board cannot be sure 
that his overall combined range of motion would satisfy the 
criteria for a 10 percent rating.  However, the examination 
also found that there was tenderness to palpation of the SI 
joint on the left, which does appear to satisfy the criteria 
for a 10 percent rating under this Formula, especially when 
taking into consideration the benefit of the doubt rule found 
at 38 C.F.R. § 3.102.

The veteran is not entitled to a rating in excess of 10 
percent under the Formula, as his forward flexion is clearly 
in excess of 60 degrees, and his combined range of motion, 
even without right and left rotation, is in excess of 120 
degrees.  Moreover, the medical evidence does not reflect 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Further, there is 
no evidence of ankylosis.  Thus, he is not entitled to a 
rating in excess of 10 percent under the "new" criteria.

Turning to the "old" criteria, the Board finds that the 
medical evidence, including the range of motion findings on 
the May 2003 VA joints examination, does not indicate more 
than slight limitation of motion, which corresponds to a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
The medical evidence does not indicate moderate to severe 
limitation of motion, which would warrant a rating in excess 
of 10 percent under this Cold.  Similarly, characteristic 
pain on motion warrants no more than a 10 percent rating 
under Diagnostic Code 5295, for lumbosacral strain.  As the 
medical evidence does not reflect muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, the veteran would not be entitled to a 
rating in excess of 10 percent under this Code.

The other potentially applicable Diagnostic Codes, under the 
criteria in effect prior to September 26, 2003, are not for 
application as there is no competent medical evidence of 
fracture of a vertebral body (5285) nor ankylosis (5289).  
There is no indication he ever had fracture of the vertebral 
body, and, as already mentioned, the April 2003 X-rays of the 
lumbar spine were normal.  Further, there is no medical 
diagnosis of ankylosis.

Regarding the veteran's hypertension, the record reflects 
that it is controlled with medication, which tends to 
indicate a 10 percent rating would be warranted under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  However, the record 
does not indicate that the blood pressure readings showed 
diastolic pressure predominantly 110 or more, nor systolic 
pressure predominantly 200 or more.  Thus, a rating in excess 
of 10 percent would not be warranted under this Code.

Finally, the veteran's bronchial asthma would be evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  Under this Code, bronchial asthma 
manifested by FEV-1 of 71 to 80 percent predicted, FEV-1/FVC 
of 71 to 80 percent, or intermittent inhalational or 
bronchodilator therapy warrants a 10 percent disability 
rating.  A 30 percent rating is warranted for FEV-1 of 56 to 
70 percent predicted, FEV-1/FVC of 56 to 70 percent, daily 
inhalational or bronchodilator therapy, or inhalational anti-
inflammatory medication.  A 60 percent rating is warranted 
for FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 
55 percent, at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
of less than 40 percent predicted, FEV-1/FVC of less than 40 
percent, more than one attack per week with episodes of 
respiratory failure, or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthma attacks must be of record.   

The Board further notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
person commented that that VA should specify that pulmonary 
function be tested before bronchodilatation in order to 
reflect ordinary conditions of life.  The response of VA was 
as follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

Here, records dated in August 2004 reflect that his 
medications included use of an Albuterol/Ipratrop inhaler 2 
puffs by mouth and 4 times a day.  As such, it appears that 
he has daily inhalational or bronchodilator therapy, 
especially when taking into account the benefit of the doubt 
rule found at 38 C.F.R. § 3.102.  This corresponds to a 30 
percent rating under Diagnostic Code 6602.

The medical evidence does not warrant a rating in excess of 
30 percent.  As noted above, the pulmonary function test 
conducted in July 2004 showed that after bronchodilator FEV-1 
was 76.1 percent of predicted, and that FEV-1/FVC was 81 
percent.  Thus, his pulmonary function test results clearly 
do not show FEV-1 of 40 to 55 percent predicted, nor FEV-
1/FVC of 40 to 55 percent.  Moreover, the competent medical 
evidence does not reflect that this disorder has resulted in 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

In summary, the record reflects that the veteran has the 
following disabilities which would warrant compensable 
ratings under the VA rating schedule: asthma, which it 
appears would warrant a 30 percent rating; as well as cold 
injury residuals to both feet, disabilities of both knees, 
hypertension, a personality disorder, and a low back 
disorder, all of which would warrant a 10 percent rating.  
For the reasons stated above, the remaining medical 
conditions would not be entitled to compensable evaluations.  
Thus, the veteran would be entitled to ratings of 30 percent 
(asthma), 10 percent (right foot), 10 percent (left foot), 10 
percent (right knee), 10 percent (left knee), 10 percent 
(hypertension), and 10 percent (low back).  These percentages 
corresponds to a combined rating of 70 percent pursuant to 
38 C.F.R. § 4.25, including a bilateral factor of 3.4 
percent.  Thus, the veteran preliminarily satisfies the 
percentage requirements of multiple disabilities with a 
combined 
rating of 70 percent with one of the disabilities rated at 
least 40 percent (the musculoskeletal disabilities constitute 
a "single" disability).  38 U.S.C.A. §§ 1502, 1521(a); 38 
C.F.R. § 4.16, 4.17. 

Meeting the percentage requirements is not the only 
requirement for a finding of permanent and total disability 
for pension purposes.  The evidence still must show that the 
veteran is unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R. § 4.17.  
In this case, the evidence does not support such a 
conclusion.  As detailed above, the veteran did not respond 
to June and December 2004 correspondence which requested 
information regarding the length of time he worked, his prior 
earnings, his net worth, or whether he received any type of 
retirement or disability benefits from any source.  A review 
of the record reveals that the veteran has never provided any 
completed income forms with respect to this claim.  He was 
notified in June and December 2004 that this information was 
specifically needed, yet he did not respond.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").

Moreover, no competent medical evidence is of record which 
indicates he is unable to obtain and/or maintain 
substantially gainful employment.  The only medical evidence 
in the record addressing the veteran's employability status 
is the April 2003 psychiatric examination, which noted that 
the veteran probably had the capacity to work if he could 
"get himself dried out and straightened up."  As noted 
above, the veteran's substance abuse cannot be considered for 
establishing entitlement to nonservice-connected pension.  

In summary, the medical evidence does not establish that the 
veteran is unemployable, and veteran has not provided 
sufficient detail upon which the Board could determine 
whether he is entitled to pension benefits taking into 
consideration his disabilities in conjunction with age, 
occupational background, and other factors, at least without 
resorting to speculation.  VA benefits may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102 (By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim for nonservice-connected pension, and it 
must be denied.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


